Case: 17-40599      Document: 00514273420        Page: 1     Date Filed: 12/14/2017




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT

                                                                           United States Court of Appeals

                                   No. 17-40599
                                                                                    Fifth Circuit

                                                                                  FILED
                                 Summary Calendar                         December 14, 2017
                                                                             Lyle W. Cayce
                                                                                  Clerk


UNITED STATES OF AMERICA,

                                                Plaintiff−Appellee,

versus

NOE NAVARRO-JIMENEZ,

                                                Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                 No. 1:17-CR-70-1




Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.

PER CURIAM: *

      The Federal Public Defender appointed to represent Noe Navarro-


      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 17-40599      Document: 00514273420   Page: 2   Date Filed: 12/14/2017


                                 No. 17-40599

Jimenez has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores,
632 F.3d 229 (5th Cir. 2011). Navarro-Jimenez has not filed a response. We
have reviewed counsel’s brief and relevant portions of the record. We concur
with counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review. Accordingly, the motion to withdraw is GRANTED, counsel
is excused from further responsibilities herein, and the appeal is DISMISSED.
See 5TH CIR. R. 42.2.




                                       2